Citation Nr: 0825131	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-39 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's claim of entitlement to 
service connection for PTSD.  A hearing before the 
undersigned Veterans Law Judge at the RO was held in April 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran was previously denied 
service connection for PTSD largely because, while there was 
medical evidence of record showing that the veteran has been 
previously diagnosed with PTSD, there was no objective 
supporting evidence in the claims file of the veteran's 
claimed stressors.  The RO particularly noted, in its prior 
denials, that there was no objective evidence of the veteran 
having engaged in combat, that his MOS was a clerk typist, 
and that none of his in service awards specifically showed 
that the veteran engaged in combat in service.

Since that time, the veteran has submitted a more 
comprehensive statement detailing his reported stressors, and 
as well has indicated, during his recent hearing testimony, 
that he is in the process of attempting to obtain a Combat 
Infantryman's Badge.  As such, the Board finds that attempts 
should be made to verify the veteran's stressors and/or his 
participation in combat.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.   The RO should contact the veteran 
and request he provide, if possible, 
more specific information regarding the 
circumstances of his reported 
stressors, including names and dates of 
those involved, if possible.  If the 
veteran has been awarded the Combat 
Infantryman's Badge, or any other award 
not already listed on his DD-214, he 
should inform the RO of that award.

2. If the RO is unable to determine that 
the veteran engaged in combat, the RO 
should then forward a synthesis of the 
veteran's stressor statements to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), 7798 Cissna Road, Suite 
101, Springfield, VA 22150- 3197.  The 
JSRRC should be requested to provide any 
information available which might 
corroborate the veteran's alleged 
stressors and any other sources that may 
have pertinent information.  

3.  Thereafter, the RO should make a 
determination regarding whether any 
stressor has been verified.

4.  If  a stressor is corroborated, or 
the veteran is verified to have engaged 
in combat, a VA examination should be 
performed by a psychiatrist in order to 
determine the etiology, nature, and 
severity of the veteran's PTSD.  The 
claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated psychological 
testing should be conducted.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether any 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  A complete 
rationale of any opinion expressed should 
be included in the examination report.

5.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

